Citation Nr: 0127737	
Decision Date: 12/28/01    Archive Date: 01/03/02

DOCKET NO.  99-14 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.


WITNESSES AT HEARING ON APPEAL

Appellant
Appellant's father


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel



INTRODUCTION

The veteran had active service from March 1989 to September 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, which determined that the veteran had 
not submitted new and material evidence sufficient to reopen 
his claim for service connection for an acquired psychiatric 
disorder.  In May 1999, the RO Hearing Officer determined 
that new and material evidence sufficient to reopen the 
veteran's claim had been received.  However, the veteran's 
claim for service remained denied.

The veteran and his father offered testimony before the 
undersigned Member of the Board in February 2000.  A 
transcript of that hearing is of record.

The case was remanded to the RO in October 2000 for RO 
consideration of newly submitted evidence.  The case was 
returned to the Board in December 2001 for further appellate 
consideration.


FINDINGS OF FACT

1.  In an unappealed decision of July 1998, the RO determined 
that new and material evidence sufficient to reopen a claim 
of service connection for an acquired psychiatric disorder 
had not been received; the RO hearing officer subsequently 
determined that new and material evidence sufficient to 
reopen the claim had been submitted.

2.  The evidence received since the July 1998 RO decision 
includes evidence which is not cumulative or redundant of the 
evidence previously of record and which is so significant by 
itself or in the context of the evidence previously of record 
that it must be considered in order to fairly decide the 
merits of the claim.

3.  An acquired psychiatric disorder pre-existed active 
service and did not undergo an increase in disability during 
active service.


CONCLUSION OF LAW

1.  New and material evidence has been presented to reopen 
the claim of entitlement to service connection for an 
acquired psychiatric disorder.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. § 3.156(a) (2001).

2.  An acquired psychiatric disorder was neither incurred nor 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1111, 
1131, 1132, 1153, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.303, 3.304, 3.306 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

As noted above, the veteran had active service from March 
1989 to September 1990.  His DD Form 214 indicates that he 
was separated at the convenience of the government due to a 
personality disorder.  He submitted his claim for service 
connection for a mental condition and other disorders in July 
1992.  

The veteran's service medical records show that no relevant 
abnormalities were noted on his entry into active service.  
He denied having experienced depression or excessive worry, 
or having nervous trouble of any sort, and no psychiatric 
abnormalities were noted on his enlistment examination in 
February 1989.  The service medical records reveal that he 
was referred for a psychiatric evaluation due to abnormal 
motor activity.  He was evaluated in January 1990.  The 
examiner's impression was adjustment disorder with mixed 
disturbance of emotions and conduct, and personality disorder 
not otherwise specified with dependent and immature features.  
He was found fit for duty.  Records from June 1990 show that 
the veteran was hospitalized for psychiatric observation due 
to disorganized behavior and unusual speech patterns.  The 
discharge summary indicates that there was no evidence of a 
psychiatric disorder requiring processing through medical 
channels.  It was noted, however, that the veteran displayed 
personality characteristics including immaturity and 
impulsivity and that he was without motivation for continued 
duty.  Separation was strongly recommended.  The report of 
medical examination conducted in June 1990, for the purpose 
of the veteran's separation from active duty, revealed a 
normal psychiatric evaluation.

A VA examination was conducted in August 1992.  The veteran 
reported prophetic visions but denied actual auditory or 
visual hallucinations.  He indicated that he experienced 
sleep disturbances secondary to headaches.  He stated that he 
had seen a psychiatrist for nine months prior to entering the 
military, due to stress, dreams and visions.  He reported a 
history of drug use and occasional alcohol consumption.  On 
mental status examination, the veteran described vague 
psychotic symptomatology such as visions and daydreams, but 
no florid psychotic symptoms such as hallucinations or 
bizarre delusions.  There was no formal thought disorder, no 
distractibility, no abnormal movements, and no suspiciousness 
or paranoia.  The veteran was oriented to person, place, 
time, date and year.  His attention span and concentration 
were good.  No deficits in recent or remote memory were 
detected.  The examiner noted the appearance of underlying 
character pathology as evidence by the veterans somewhat 
grandiose beliefs and his failure to get a long with others 
while on active duty.  He concluded that the veteran suffered 
from no major psychiatric disorder.  Diagnoses were history 
of polysubstance abuse, somataform disorder not otherwise 
specified, and mixed personality disorder. 

The RO denied service connection for an acquired psychiatric 
condition by a rating decision dated in April 1993, finding 
that the evidence of record did not show such a condition.  

The veteran submitted a request to reopen his claim for 
mental illness in September 1995.  Evidence obtained in 
support of the veteran's claim to reopen included a December 
1994 discharge summary from Atascadero State Hospital.  It 
notes the veteran's report of receiving psychiatric treatment 
in 1988 for auditory hallucinations.  On admission, the 
veteran's diagnoses included schizoaffective disorder, 
bipolar type, psychoactive substance abuse not otherwise 
specified, and personality disorder not otherwise specified.  
His hospital course was marked by full cooperation and 
gradual improvement with medication.  On discharge, diagnoses 
were chronic paranoid schizophrenia and  psychoactive 
substance abuse not otherwise specified.  Personality 
disorder was not diagnosed.  It was recommended that the 
veteran be retained in the program for treatment.  Also 
obtained was a June 1995 treatment plan from the San Diego 
County Mental Health Conditional Release Program.  It relates 
that the veteran was transferred to Atascadero State 
hospital, as a mentally disordered offender, and he was 
released to the conditional release program in March 1995.  
The treatment plan indicates diagnoses of psychoactive 
substance abuse not otherwise specified and chronic paranoid 
schizophrenia.  It also notes that the veteran admitted to 
auditory hallucinations as early as 1988, for which he saw a 
psychiatrist for approximately 9 months.  The veteran's 
mental disorder was identified as being severe and not in 
remission.

A disability determination of the Social Security 
Administration (SSA) was received in March 1996.  An 
examination conducted for that agency's purposes in October 
1994.  It shows diagnoses of schizoaffective disorder, 
bipolar type, psychoactive substances abuse not otherwise 
specified, and personality disorder not otherwise specified.  
It was determined that the veteran was eligible for Social 
Security benefits.

A VA psychiatric examination was conducted in October 1995.  
On review of the veteran's claims folder, the examiner noted 
the indication of pre-existing schizophrenic illness.  He 
also noted that the veteran seemed to have gained some 
insight into his condition and was aware that his medication 
was necessary.  The veteran denied ideas of reference, 
delusions, hallucinations, anxiety, sleep disorder, recurrent 
thoughts, anxiety problems and all other significant symptoms 
of psychiatric disorder.  He spoke coherently with no 
suggestion of looseness of association, ideas of reference, 
or delusional thinking.  He was neither anxious nor 
depressed.  His affect was generally appropriate and his mood 
was slightly euphoric.  There was no grandiosity.  Diagnoses 
were chronic paranoid schizophrenia and polysubstance abuse 
currently in remission.

In June 1996 the RO determined that new and material evidence 
had not been received and denied reopening of the veteran's 
claim.  

The veteran submitted an evaluation report from Mark H. 
Allen, Ph.D., in June 1998.  Dr. Allen indicated that the 
veteran had presented for a comprehensive psychological 
evaluation to assist in determining his level of disability 
and employability.  Diagnoses were major depressive disorder 
(provisional), rule out schizoaffective disorder or the 
possibility of chronic paranoid schizophrenia, and 
personality disorder not otherwise specified with prominent 
paranoid traits.

The RO again determined that new and material evidence had 
not been submitted in July 1998.  

A further VA psychiatric examination was conducted in January 
1999, by the same examiner who had conducted the veteran's 
October 1995 examination.  On review of the veteran's medical 
records, the examiner noted that the most consistent series 
of psychiatric diagnoses included schizoaffective disorder 
(bipolar type), psychoactive substance abuse, and personality 
disorder.  The veteran indicated that he had not been 
recently hospitalized and that he spent most of his time in 
his room smoking marijuana and watching television.  On 
mental status examination, the veteran was cooperative and 
docile.  He was not clinically anxious or depressed.  His IQ 
was above average.  He spoke coherently with no suggestion of 
looseness of association, ideas of reference, or delusional 
thinking.  He did well cognitively, with no evidence of 
organicity.  His memory, judgment and insight were intact.  
Diagnoses were schizoaffective disorder in partial remission, 
polysubstance abuse in remission, marijuana use, alcohol 
abuse in remission, and mixed personality disorder.  The 
examiner opined that there was no clear-cut psychotic process 
evidence while the veteran served on active duty.  He 
indicated that the veteran's polysubstance abuse clearly 
existed prior to enlistment and that his schizophrenic 
illness was also reported to have existed prior to 
enlistment.  He stated that he found it impossible to clearly 
answer whether the veteran's current problems were related to 
his in service problems, but indicated his doubt that the 
brief period of time in the service caused a worsening of his 
condition.  He noted that the veteran's in-service symptoms 
appeared primarily like personality disorder and 
polysubstance abuse, and that the only clear link between the 
veteran's in-service treatment and his current treatment was 
his illicit substance abuse.

In March 1999 the RO continued its determination that new and 
material evidence had not been submitted.  However, by a May 
1999 statement of the case (SOC), the RO determined that 
evidence sufficient to reopen the veteran's claim for service 
connection had been submitted.  That decision proceeded to 
deny the veteran's claim on the merits because the 
preponderance of the evidence did not demonstrate that the 
veteran's psychiatric disorder was incurred or aggravated by 
service.

In February 2000, the veteran and his father appeared before 
the undersigned Member of the Board to offer testimony in 
support of the veteran's claim.  The veteran stated that he 
had been first diagnosed with a mental disorder in 1987 or 
1988.  He indicated that he began to hear voices and have 
hallucinations prior to entering the Marine Corps, and that 
he saw a psychiatrist for about one year.  He stated that he 
could not remember the name of the psychiatrist, but his 
father indicated that the care was provided through San Diego 
County.  The veteran testified that he began to experience 
symptoms in June 1990 and received treatment at that time.  

In addition to his testimony, the veteran submitted a 
psychiatric evaluations from the state of California, a 
duplicate psychiatric evaluation from Dr. Allen, and his VA 
treatment records.  A January 1994 psychiatric evaluation 
from the Atascadero State Hospital shows a history of 
treatment prior to and during service, and indicates a 
diagnosis of psychotic disorder not otherwise specified.  The 
veteran's VA outpatient treatment records cover the period 
from January 1997 to November 1998 and reveal that the 
veteran's psychiatric disorder was treated with medication.  

In March 2000 the veteran's father sent a letter and evidence 
in support of the veteran's claim directly to the Board.  He 
related that the veteran had requested documents from the 
County of San Diego Department of Health.  He also indicated 
that his first awareness of the veteran's mental health 
problems was in July 1988, while the veteran was visiting 
relatives.  He stated that the veteran had been seen by the 
Muskegon, Michigan County Health Office, and provided a copy 
of a letter from that office.  The letter, from a substance 
abuse counselor, is dated in July 1988.  The counselor 
indicated that she had met with the veteran in July 1988 by 
referral from Community Mental Health.  She related the 
veteran's statement that he had been hallucinating for the 
prior year.

In March 2000 the Board also received treatment records for 
the period July 1988 to January 1989 from the County of San 
Diego Department of Health Services.  A July adult outpatient 
assessment shows a diagnosis of atypical psychosis.  
September 1988 treatment notes indicate the veteran's report 
of seeing visions and the provider's impression of the 
veteran's disorganized manner.  In October 1988 the veteran 
admitted to seeing "dots" and hearing voices

The Board remanded the case to the RO in October 2000, noting 
that the veteran had submitted evidence directly to the 
Board.  The Board indicated that no waiver of RO 
consideration had been completed with regard to that 
evidence, and directed that the veteran be afforded the 
opportunity to submit additional evidence prior to RO review 
of all evidence of record.  The veteran was notified of the 
Board's remand in November 2000.

The veteran subsequently submitted additional records of 
psychiatric treatment to the RO.  A July 1993 evaluation by 
Meredith Friedman, Ph.D. shows the veteran's report of a 
"breakdown" at the age of 19.  Dr. Friedman provided 
diagnoses of chronic paranoid schizophrenia with acute 
exacerbations, cannabis dependence by history and 
phencyclidine abuse.  During a June 2000 psychological 
evaluation by Clark R. Clipson Ph.D., the veteran related 
that he had been experiencing psychiatric problems since the 
9th grade, and that he began receiving treatment at age 18.  
He reported that his mental illness was not currently a 
problem for him.  Dr. Clipson diagnosed schizoaffective 
disorder, bipolar type, cannabis dependence, and personality 
disorder not otherwise specified.  A July 2000 evaluation by 
Thomas R. MacSpeiden Ph.D. concludes with an opinion that the 
veteran suffered from a psychotic disorder, most probably 
paranoid schizophrenia.  He indicated that the veteran's 
symptoms would become florid in the absence of proper 
medication.  A copy of an August 2000 SSA disability 
determination shows that the veteran disability was 
continued.

The veteran wrote to the RO in April 2001, arguing that his 
psychiatric disorder had been aggravated by service.  He 
enclosed duplicate records from service and the state of 
California.  Duplicates of the veteran's SSA disability 
determination, and the evaluation from Dr. MacSpieden were 
also subsequently received.

The RO wrote to the veteran in October 2001 to notify him of 
a change in the law with regard to VA's duty to assist a 
claimant.  It directed the veteran to identify private 
medical evidence that had not been previously considered and 
to submit any supporting statements.  It also described the 
evidence that had been obtained in support of the veteran's 
claim.  No response from the veteran was received.

II.  Veterans Claims Assistance Act of 2000 (VCAA)

The Board notes that during the pendency of the appellant's 
appeal, the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
was signed into law.  It is codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  The 
liberalizing provisions of the VCAA are applicable to the 
issue on appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  The Act essentially eliminates the 
requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also requires VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The amended regulations also establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.  
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  

Nothing in the VCAA shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C. § 5103A(f).

Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), the provisions of the rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  Other than the above-cited 
provisions, the regulations implementing the VCAA are 
applicable to any claim for benefits received by VA on or 
after November 9, 2000, as well as to any claim filed before 
that date but not decided by VA as of that date.  
66 Fed. Reg. 45,620, 45,629.

The amended definition of new and material evidence, to be 
codified at 38 C.F.R. § 3.156(a), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the veteran's claim to reopen, 
which was received long before that date. 

The second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), which relate to the assistance VA will 
provide to a claimant attempting to reopen a finally decided 
claim, provide rights in addition to those provided by the 
VCAA.  The authority to provide such additional assistance is 
provided by 38 U.S.C. § 5103A(g), which provides that nothing 
in § 5103A shall be construed to preclude VA from providing 
such other assistance to a claimant in substantiating a claim 
as VA considers appropriate.  Because VA has no authority to 
make these provisions retroactively effective, they are 
applicable on the date of the rule's final publication, 
August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  They are not 
applicable to the veteran's claim to reopen, which was 
received in June 1998, long before that date.

The Board notes that regulations implementing the VCAA are 
applicable to this veteran.  He is not prejudiced by the 
Board's consideration of his claim pursuant to such new 
legislation insofar as VA has already met all obligations to 
the veteran under the new law.  Specifically, the record 
reflects that the veteran has been informed of the 
requirements for reopening his claim and those for 
establishing service connection.  He has also been informed 
of the promulgation of the VCAA.  The RO has informed the 
veteran by letters and the statement of the case issued in 
May 1999 of the evidence needed to substantiate the claim and 
has also advised the veteran of the evidence considered in 
connection with such claim and the basis for the denial.  The 
veteran was afforded a time period in which to provide 
additional evidence or information; he has not submitted 
additional nonduplicative evidence.  In sum, there is no 
further action which should be undertaken to comply with the 
provisions of the VCAA and its implementing regulations.

III.  Analysis

i.  New and Material Evidence

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 1991).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

"New and material" evidence is evidence not previously 
submitted, not cumulative or redundant, and which by itself, 
or along with evidence previously submitted, is so 
significant that it must be considered to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156 (a); Hodge v. West, 
155 F.3d 1356 (Fed Cir 1998); see also Evans v. Brown, 9 Vet. 
App. 273 (1996).

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, at 513 (1992). 

The evidence which must be considered in determining whether 
there is a basis for reopening the claim is that evidence 
added to the record since the last disposition in which the 
claim was finally disallowed on any basis.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).  The newly presented evidence 
need not be probative of all the elements required to award 
the claim, but need only tend to prove each element that was 
a specified basis for the last disallowance.  Id.

The basis for the Board's previous refusal to reopen the 
veteran's claim of service connection for an acquired  
psychiatric disability was, essentially, that the evidence 
submitted was not material because it did not show that a 
psychiatric disability was incurred during the veteran's 
period of active service and a psychosis was not shown within 
one year of the veteran's discharge from active duty in 
September 1990.

The nonduplicative evidence received since the RO's July 1998 
denial of the veteran's claim to reopen includes progress 
notes for the period from July 1988 to January 1989 and 
August 1993 from the County of San Diego Department of 
Health, an August 2000 SSA disability determination, a July 
1993 evaluation by Dr. Friedman, December 1993 records from 
the Donovan Reception Center, A January 1994 evaluation 
report and February 1994 records from the California Mens 
Colony, an August 1994 psychiatric evaluation from the 
Atascadero State Hospital, VA outpatient treatment records 
for the period January 1997 to November 1998, a 1998 
evaluation by Dr. Allen, a letter from the Muskegon County 
Health Department, a January 1999 VA examination report, a 
June 2000 evaluation by Dr. Clipson, and a July 2000 
evaluation by Dr. MacSpieden.  

While much of this evidence is cumulative in that it 
demonstrates the veteran's current psychiatric disorder, 
there is new evidence as well.  Specifically, records from 
the County of San Diego Department of Health clearly show 
that the veteran was receiving treatment for diagnosed 
psychosis.  The Board finds that this evidence is not 
cumulative or redundant of the evidence previously of record.  
In the sense that the evidence shows the pre-existence of a 
psychiatric disorder, it is also material to his contention 
that the disorder was aggravated by service.  Therefore, the 
Board finds that the veteran's claim for service connection 
may be reopened.

ii.  Entitlement to Service Connection for an Acquired 
Psychiatric Disorder

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131 (West 1991).  38 C.F.R. § 3.303.  A 
veteran is presumed to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities or disorders noted at the time of the 
examination for acceptance and enrollment into service, or 
where clear and unmistakable evidence demonstrates that the 
injury or disease existed prior to service.  Only such 
conditions as are recorded in the examination reports are to 
be considered as "noted."  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b); see also Paulson v. Brown, 7 Vet. App. 466, 470 
(1995); Crowe v. Brown, 7 Vet. App. 238, 245 (1995).  Since 
the veteran's service medical records show that no 
psychiatric disorder of any kind was detected during the 
enlistment examination, the presumption of soundness is for 
application in this case.

In this regard, the record reflects that the veteran's 
civilian medical reports indicate that he was treated and 
diagnosed, as early as 1988, with schizoaffective disorder, 
bipolar type, psychoactive substance abuse, and a personality 
disorder.  The civilian medical reports also indicate that 
the veteran had been experiencing psychiatric problems since 
the ninth grade, and that he began receiving psychiatric 
treatment at age 18.  This medical evidence, when taken as a 
whole, clearly and unmistakably establishes that the veteran 
was diagnosed with a psychotic disorder prior to his entry 
into active duty service in March 1989.  Thus, the 
presumption of soundness is rebutted.

Next, it must be determined whether the veteran's preexisting 
psychiatric disorder was aggravated by service.  A 
preexisting injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability was due to the 
natural progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a).  However, in this case, the evidence of 
record does not demonstrate that the preservice disorder was 
aggravated by the veteran's service.  The veteran's service 
medical records do indicate that a psychiatric evaluation was 
performed while he was in service, but the formal diagnosis 
was personality disorder with immature features.  In fact, as 
noted above, the evaluator found no evidence of psychiatric 
disorder requiring processing through medical channels.  
Further, a January 1999 VA examination report provides a 
diagnosis of schizoaffective disorder and mixed personality 
disorder and notes pre-service onset of the veteran's 
psychosis.  The examiner indicated his doubt that the 
veteran's brief period of time in service caused his 
condition to worsen, pointing out that the symptoms in 
service appeared to be primarily personality disorder 
symptomatology and polysubstance abuse.  He concluded that 
the only clear and consistent link between the veteran's 
inservice treatment and problems and those he currently 
experienced was illicit substance abuse.  Therefore, the 
medical data of record show no increase in the veteran's 
preexisting psychiatric disorder during service to support a 
finding of aggravation.  Accordingly, the claim for service 
connection must be denied.

The preponderance of the evidence is against the claim for 
service connection for a psychiatric disorder.  Thus, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder is denied.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals



 

